Case 19-10104   Doc 131   Filed 01/27/20 Entered 01/28/20 09:00:03   Desc Main
                           Document     Page 1 of 7
Case 19-10104   Doc 131   Filed 01/27/20 Entered 01/28/20 09:00:03   Desc Main
                           Document     Page 2 of 7
Case 19-10104   Doc 131   Filed 01/27/20 Entered 01/28/20 09:00:03   Desc Main
                           Document     Page 3 of 7
Case 19-10104   Doc 131   Filed 01/27/20 Entered 01/28/20 09:00:03   Desc Main
                           Document     Page 4 of 7
Case 19-10104   Doc 131   Filed 01/27/20 Entered 01/28/20 09:00:03   Desc Main
                           Document     Page 5 of 7
Case 19-10104   Doc 131   Filed 01/27/20 Entered 01/28/20 09:00:03   Desc Main
                           Document     Page 6 of 7
Case 19-10104   Doc 131   Filed 01/27/20 Entered 01/28/20 09:00:03   Desc Main
                           Document     Page 7 of 7
